DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/101,408, filed on 08/11/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Forster et al. (US 2012/0293103 A1).
Regarding claim 1, Forster discloses an electrical switch unit (e.g. Figs. 1-4: 100) for use with a variable speed electrical device (e.g. [0049]) to control operation of a DC motor (e.g. [0048]) of the electrical device, the electrical switch unit comprising: 
a housing (e.g. Fig. 2A: 100, 104) which houses a pair of electrical switching contacts (e.g. Figs. 3, 8A, 11: 128 has a pair of claws that touches the upper and lower section of the pad 162 when the trigger 102 is pressed; thus, achieve the variable speed changing based on movement of the trigger), and, 
an actuator (e.g. Fig. 2A: 102) operably connected with at least one of the pair of electrical switching contacts (e.g. Fig. 3), the actuator being configured for movement relative to the pair of electrical switching contacts in response to operation of a finger-operable trigger so as to arrange the pair of electrical switching contacts into at least one of a closed configuration wherein power is able to be supplied from the DC power source to the DC motor via the pair of electrical switching contacts, and, an opened configuration wherein power is not able to be supplied from the DC power source to the DC motor via the pair of electrical switching contacts (e.g. [0077-0078]); 
a signaling module (e.g. Fig. 16: 500) associated with the electrical switch unit (e.g. Figs. 1, 3 and 16: 100, 140) comprising signaling circuitry for sensing the movement of the actuator and outputting a signaling module signal indicative of the sensed movement or position of the actuator (e.g. Fig. 12: 500 & [0085-0089]); 
a power module (e.g. [0052]) comprising at least one power switching device for controllably supplying power from the DC power source to the DC motor (e.g. Figs. 5-6); 
a control module (e.g. Fig. 16: 146 and [0052, 0060, 0065, 0077]) comprising control circuitry for receiving the signaling module signal, and responsive to the received signaling module signal, outputting a control module signal to control the at least one power switching device of the power module wherein the at least one power switching device controllably supplies power from the DC power source to the DC motor to allow operation of the DC motor at a speed corresponding to the sensed movement or position of the actuator; and 
wherein, the electrical switch unit is characterized in that the at least one of the pair of electrical switching contacts, the signaling module, and the control module are integrally formed together in a first PCB (e.g. Fig. 3: 140), 
the first PCB including a first end located within the housing (e.g. Fig. 4: left end) and extending 20outwardly of the housing so as to terminate at a second end (e.g. Figs. 2A-4: 106), said first PCB further including at least one of electrical conductive pins, conductive pathways, and conductive buses integrally formed in the first PCB (e.g. Figs. 3-4: pin, pathways and buses are shown in the circuitry of 140) via which the at least one of the pair of electrical switching contacts (e.g. Figs. 3 & 8A: 128 and [0077]), the signaling module (e.g. Fig. 16: 500), and the control module (e.g. Fig. 16: 146) are in electrical communication; and 
wherein the power module is formed in a second PCB that is separate from the first PCB (e.g. Fig. 3: 130).  
Regarding claim 2, Forster discloses the DC motor includes a brushless DC motor (e.g. [0048]).  
Regarding claim 3, Forster discloses the at least one power switching device includes a MOSFET device (e.g. [0004, 0005, 0066]).  
Regarding claim 4, discloses a protective resin coating for protecting components of at least one of the signaling module, the control module and the power module.  
Regarding claim 6, Forster discloses the first PCB and the second PCB are arranged substantially spaced apart and parallel to each other (e.g. Fig. 3: 130, 140).  
Regarding claim 7, Forster discloses a heat dissipation and/or heat dispersion element arranged in thermal communication with a bottom region of the power module to allow heat dissipation from the power ([0055]: first and second metal layers on top and bottom regions of the power circuit board layer 130).  
Regarding claim 8, Forster discloses a first and second heat dissipation and/or heat dispersion element arranged in thermal communication with a bottom region and a top region of the power module respectively to allow heat transfer from the power module ([0055]: first and second metal layers on top and bottom regions of the power circuit board layer 130).  
Regarding claim 9, Forster discloses at least one of an electrical power tool and an electrical gardening tool (e.g. Abstract: power tool).  
Regarding claim 10, Forster discloses a customizable electrical switch unit (e.g. Figs. 1-4: 100) for use with an electrical device (e.g. [0049]) to control operation of a DC motor (e.g. [0048]) of the electrical device, the electrical switch unit comprising: 
a housing (e.g. Fig. 2A: 100, 104) which houses a pair of electrical switching contacts (e.g. Figs. 3, 8A, 11: 128 has a pair of claws that touches the upper and lower section of the pad 162 when the trigger 102 is pressed; thus, achieve the variable speed changing based on movement of the trigger), and, 
an actuator (e.g. Fig. 2A: 102) operably connected with at least one of the pair of electrical switching contacts, the actuator being configured for movement relative to the pair of electrical switching contacts so as to arrange the pair of electrical switching contacts into at least one of a closed configuration wherein power is able to be supplied from the DC power source to the DC motor via the pair of electrical switching contacts, and, an opened configuration wherein power is not able to be supplied from the DC power source to the DC motor via the pair of electrical switching contacts (e.g. [0077-0078]);  
a signaling module (e.g. Fig. 16: 500) associated with the electrical switch unit (e.g. Figs. 1, 3 and 16: 100, 140) comprising signaling circuitry for sensing the movement of the actuator and outputting a signaling module signal indicative of the sensed movement or position of the actuator (e.g. Fig. 12: 500 & [0085-0089]); and 
an electrical connection interface (e.g. Figs. 3 & 8A-8B: 130, 140) via which at least one of a control module (e.g. Fig. 1: 146) and a power module (e.g. Fig. 3: 130) are able to be selectably connected to the electrical switch unit for customised operation of the electrical switch unit (electronic components are replacable and/or detachable from the circuit board; thus, selectably connected), 
wherein said power module (e.g. [0052]) comprises at least one power switching device for controllably supplying power from the DC power source to the DC motor (e.g. Figs. 5-6); and 
the control module (e.g. Fig. 16: 146 and [0052, 0060, 0065, 0077]) comprises control circuitry for receiving the signaling module signal, and responsive to the received signaling module signal, outputting a control module signal to control 22the at least one power switching device of the power module wherein the at least one power switching device controllably supplies power from the DC power source to the DC motor to allow operation of the DC motor at a speed corresponding to the sensed movement or position of the actuator, and 
whereby the at least one of the control module and the power module are able to be integrally formed together with the pair of electrical switching contacts and/or together with the signaling module associated with the electrical switch unit for relatively direct electrical communication therebetween (e.g. Fig. 16: control module 146 is formed together with signaling module 500).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forster et al. (US 2012/0293103 A1).
Regarding claim 5, Forster discloses the first PCB and the second PCB (e.g. Fig. 3: 130, 140), but it fails to disclose the first PCB and the second PCB are arranged substantially perpendicularly to each other.  
However, the examiner is taking Official notice that it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have arranged the claimed first PCB and the second PCB in parallel or in perpendicular configuration dependent on the shape and space of the design.  The modification would have been obvious to one skilled in the art since it is merely rearranging location of the known parts, and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Further, the modification would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it would yield only predictable result to one skilled in the art. Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846